Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 
	Claims 1, 3, 4, 6, 7, 9-12, 14, and 16-22 are currently pending and are under examination.
	Benefit of priority is to November 18, 2016.


An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Christopher W. West on July 28, 2022.
Examiner’s Amendments to the Claims:
Please amend Claims 1, 6, and 7 as follows:
1. (Currently Amended) A method of complete N-glycan de-glycosylation of a glycoprotein, wherein, the method comprising steps of:
(a) providing a glycoprotein; 
(b) combining the glycoprotein with an anionic surfactant and reducing agent, wherein the reducing agent is in a sufficient amount to denature the glycoprotein and the anionic surfactant is in a concentration of 0.1% to 0.8%;
(c) incubating components of step (b) at a temperature from 90°C to 100oC for 2 minutes to 5 minutes to provide for a denatured glycoprotein; 
(d) cooling the denatured glycoprotein; 
(e) combining the denatured glycoprotein with a non-ionic surfactant in an amount to counter the inhibitory effects of the anionic surfactant, where the non-ionic surfactant is in a concentration of 0.6% to 1.2%; 
(f) introducing an endoglycosidase to cleave N-linked glycans in an amount from 0.66 unit to 10 units per 1 mg of denatured glycoprotein; 
(g) incubating components of step (f) at 37°C for 1 to 15 minutes at atmospheric pressure to provide for a completely de-glycosylated protein; and 
(h) separating the completely N-glycan de-glycosylated protein from released glycans.

	6. (Currently Amended) The method of claim 1, wherein the non-ionic surfactant is selected from the group consisting of 2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol, ethoxylated aliphatic alcohols, polyoxyethylene surfactants, carboxylic esters, polyethylene glycol esters, anhydrosorbitol ester and its ethoxylated derivatives, glycol esters of fatty acids, carboxylic amides, monoalkanolamine condensates and polyoxyethylene fatty acid amides.
	7. (Currently Amended) The method of claim 6 wherein the non-ionic surfactant is 2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol.

	Examiner’s Amendments to the Specification:
	At page 3, line 27, please replace “Triton X-100” with
 ---TRITON X-100TM (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) ---.		
	At page 4, line 26, please replace “Triton X-100” with
 ---TRITON X-100TM (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) ---.		
	At page 9, at each of lines 20 and 27, please replace “Triton X” with
 ---TRITON X-100TM (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) ---.	
	At page 9, line 25, please replace “Triton X-100” with
 ---TRITON X-100TM (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) ---.	
	At page 11, at each of lines 1 and 6, please replace “Triton X-100” with
 ---TRITON X-100TM (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) ---.		
	At page 18, at each of lines 4 and 10, please replace “Triton X-100” with
 ---TRITON X-100TM (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) ---.		
	At page 18, in Table 4 under the column “Reaction Condition” , please replace “Triton X” with
 ---TRITON X-100TM (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) ---.	
	At page 19, in Table 4 under the column “Reaction Condition” in the box “Reaction tine:” , please replace “Triton X” with
 ---TRITON X-100TM (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) ---.		

				

The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest the method for complete N-glycan de-glycosylation as claimed. The difference between Szabo et al. and the instantly claimed method is at Claim 1c wherein Szabo et al. incubated the denaturing solution at 100oC for 10 minutes, which is more 2-5X more than required 2-5 minutes of Claim 1c. While Freeze et al. teach the shortened denaturing time as noted, Szabo et al. do not teach completely denatured glycoproteins; the specification is consistent in stating that it is the combination of elements as claimed that results in this complete glycosylation. Therefore, the claims are be considered to be allowable over the combined teachings of Szabo et al. and Freeze et al. Thus, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."










Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656